DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/22 was filed after the mailing date of the previous Office Action on 12/7/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2 and 4-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of DeBenedictis et al (US 2015/0216720 hereafter DeBenedictis) in view of Yates et al (US 6,319,510 hereafter Yates).
DeBenedictis discloses a method of performed on a human subject having a skin the method comprising applying a composition to the skin comprising a saccharide and applying a heat transfer surface applicator to the skin [abstract, 0084].  The saccharide is exogenous in that it generates from outside the body and can be configured to penetrate the skin via an injection or applied topically to reach the subcutaneous layer [0099].  The formulation comprises a cryoprotectant which comprises a cellulose which is a type of saccharide [0085].  The formulation further comprises penetration enhancers like polyethylene glycol and ethanol [0085].  The cryoprotectant can be reapplied as the heat transfer device is applied throughout the procedure to adjust the skin and protection of the non-targeted tissue [0086].  The cryoprotectant is applied as a precooling treatment and comprises polypropylene glycol, ethanol and water [0085-0086].  The system comprises an energy delivery device where the acoustic (ultrasound), mechanical and heat energy is applied [0092-0095].  The cryoprotectant also transmits into the skin to protect from crystals forming and damaging the skin internally [0084].  While not explicitly avoiding a glass transition phase, the cryoprotectant does not allow for crystal formation while in use [0092].
While the DeBenidictis patent discloses a method and system of increasing saccharide concentration in the skin, the reference did not disclose the same saccharides as the instant claims. The use of saccharides as cryoprotectant for biological or sensitive tissues and compounds is well known in the art as seen in the Yates patent.
Yates discloses a medicament formulation that can be freeze dried for storage (col. 12, lin. 1-20). The formulation comprises bioactive proteins and peptides which need protecting and thus are protected by a saccharide cryoprotectant like sucrose and trehalose (col. 12, lin. 28-35). It would have been obvious to include these saccharides into the method and system of DeBenidictis as the compounds solve the same problem of protecting biological tissues.
Regarding the specific viscosity and tensile strength of the cryoprotectant composition, it is the position of the Examiner that such limitations do not distinguish over the prior art. The claims recite that the cryoprotectant is present in sufficient concentrations to produce the desired effects of the claims. The DeBenedictis reference discloses that the cellulose is applied in the formulation as a thickener and that the formulation can be applied multiple times through a single procedure.  It would be obvious to one of ordinary skill in the art that additional formulation comprising additional thickener would increase the viscosity of the resulting composition by the additive property. The claims do not recite a specific concentration range for the component, however the means of the method are accomplished by the DeBenedictis such that an exogenous saccharide is applied to the skin and through the skin via injection, followed by the application of heat transfer device to the skin surface.  The method steps are accomplished by the prior art. The Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same material structural and functional characteristics of the claimed product. In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences. See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and /n re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable means of cooling the skin and surrounding tissue. It would have been obvious to include the similar compounds of Yates into the system and method of DeBenedictis with an expected result of a stable means of reducing fat, smoothing skin and treating wrinkles via cooling the surrounding tissue and protecting it from damage.

Response to Arguments
Applicant's arguments filed 5/11/22 have been fully considered but they are not persuasive. Applicant argues that the prior art does not disclose that an energy source is applied to the tissue region that would drive some of the saccharide from the exogenous source into the subject skin.
It remains the position of the Examiner that the prior art continues to render obvious the instant claims, including the instant method. The method as recites comprises two steps comprising increasing the concentration of a modified saccharide in the skin from an exogenous source by applying an energy source to the skin and driving the saccharide into the skin, applying the applicator to the skin and cooing the skin.  The 720 patent increases the concentration of saccharide in the skin by applying an exogenous saccharide source to the skin in the form of an application gel that comprises saccharides and an enhancer identical to those of the instant claims.  This application increases the concentration of saccharide in the skin from 0 to more than zero as some of the formulation penetrates the skin when applied topically as it protects the skin from freezing damage.  The claim only recites that an energy is applied, with no parameters as to the amount. Given the breadth of the claim, any application of energy to the exogeneous source would be sufficient to meet this limitation.  [099] shows that energy applied to the tissue, at the site of gel application can destroy some tissue, but the saccharide protects others deeper tissues, sending the saccharide has penetrated into the skin.  The applicator is applied and cooling is done via heat-transfer. It would have been obvious to include the similar compounds of Yates into the system and method of DeBenedictis with an expected result of a stable means of reducing fat, smoothing skin and treating wrinkles via cooling the surrounding tissue and protecting it from damage.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618